Citation Nr: 0025295	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, 
which denied the veteran's claim for an increased evaluation 
for bronchial asthma, evaluated as 30 percent disabling.

This case was previously before the Board in March 1997 and 
March 1999, at which times it was remanded for further 
development of the evidence.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
bronchial asthma has been productive of severe symptoms or 
frequent attacks (one or more attacks weekly), and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.

2.  The veteran's August 1999 VA pulmonary function test 
shows FEV-1 values of 62 predicated; and an FEV-1/FVC value 
of 72 percent predicated; the medical evidence does not show 
that he has visited a physician each month for required care 
of exacerbations or that he has required intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4,7, 4.41, 4.42, 4.96, Diagnostic Code 6602 (1996), 4.97, 
Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  VA outpatient treatment records show 
that a June 1993 X-ray examination of the veteran's chest 
revealed apical pleural thickening and prominent 
bronchovascular markings.

On VA pulmonary function testing of the veteran in June 1993, 
the examiner concluded that the veteran had a mild airway 
obstruction.

On VA medical examination in July 1993, the contours of the 
veteran's chest were normal and both sides of his chest 
expanded appropriately.  His breath sounds were normal and 
his lung fields were without adventitial sounds.  On 
percussion, some hyperresonant sounds were detected.  It was 
noted that he was well developed and well nourished.  The 
pertinent impression was bronchial asthma as previously 
diagnosed.

VA outpatient treatment records show that the veteran was 
seen with complaints of a cough, dyspnea and wheezing in 
August 1993.  At that time, he was assessed as having 
probable atopic asthma.  In October 1993, he was assessed as 
having a history of bronchial asthma.  At that time, it was 
noted that he weighed 140 pounds.

A list of the veteran's medical treatment for his bronchial 
asthma was received from the veteran in December 1994.  In 
this list, the veteran indicated that he had used a 
triamcinolone inhaler almost every day from October 20, 1993, 
to December 21, 1993.

At his hearing before the undersigned in February 1997, the 
veteran testified that he went to a VA hospital about three 
or four times a month to receive medication for his bronchial 
asthma.  He also testified that this medication helped reduce 
the number of his asthma attacks.  He reported that he was 
unable to prepare food or drive.  He also reported that he 
experienced asthma attacks each week and that they never 
completely left him.  He maintained that his weight had 
decreased from 155 pounds to 126 pounds.  He stated that he 
had retired in 1986, but that his bronchial asthma precluded 
him from obtaining employment.  He also stated that his 
bronchial asthma severely restricted his activities.  The 
veteran's son testified that the veteran was not as active as 
he used to be because of asthma attacks.

In March 1997 the Board remanded the case to the RO for 
additional development, to include adjudication of the issue 
of entitlement to a total rating based on individual 
unemployability.

A VA hospital report shows that the veteran was admitted for 
five days in April 1997 for pneumonia.  His chief symptoms 
upon admission were chills and an elevated temperature.  He 
had a history of asthma for which he used Albuterol and 
Atrovent inhalers.  It was reported that he used Albuterol 
inhaler on an as needed basis and was on chronic inhaler use.  
Examination upon admission revealed that his lungs were clear 
to auscultation.  No wheezes or rales were detected.  An X-
ray examination of his chest revealed mildly hyper-aerated 
lung fields with a small lower lobe infiltrate.  It was noted 
that he was well developed and well nourished.  He was 
started on intravenous Rochephin for community acquired 
pneumonia.  He was continued on his Albuterol metered dose 
inhalers with an around the clock dosing of every 6 hours.  
Medications upon discharge included Albuterol metered dose 
inhaler, two puffs every 4 hours as needed and Atrovent 
inhaler, two puffs every 4 hours as needed.  Discharge 
diagnoses included pneumonia and asthma.

In May 1997, the RO requested additional information from the 
veteran regarding his claim for increased compensation based 
upon unemployability.  The veteran did not respond.  The RO 
also made arrangements for the veteran to be scheduled for an 
examination for disability evaluation purposes.  The veteran 
failed to report for the scheduled examination.

An additional VA outpatient treatment record shows that the 
veteran was seen in June 1997 for complaints of slight 
wheezing.  Examination revealed good breath sounds without 
rales or wheezes.  He was on Albuterol MDI, as needed, which 
was continued.  Azmacort was added.  He was again seen in 
August 1997 at which time he reported that hot weather caused 
more wheezing.  He reported that his knees and ankles became 
stiff when walking and that he could only walk a block.  It 
was noted that his osteoarthritis seemed to be the major 
problem and that his asthma was stable.  His present asthma 
medications were continued.  

By a rating decision dated in August 1997 the RO denied the 
veteran's claim of entitlement to increased compensation 
based on individual unemployability resulting from service-
connected disability.  The veteran was notified of this 
decision by a letter dated in September 1997.  He did not 
appeal this decision.

A list of the veteran's medical treatment for his bronchial 
asthma was received from the veteran in June 1998.  In this 
list, the veteran indicated that he had used an Azmacort, a 
corticosteroid oral aerosol inhaler, on 3 days in February 
1998 and again for 3 days in March 1998 (as well as Augmentin 
on 2 days in March 1998), and that he used Albuterol, a 
bronchodilator aerosol oral inhaler, on 3 days in April 1998.

Another list of the veteran's medical treatment for his 
bronchial asthma was received from the veteran in October 
1998.  In this list, the veteran indicated that he had used 
an inhaler on several days in April, May, June, and July 
1998.

The veteran was accorded an examination for disability 
evaluation purposes on August 25, 1999.  It was reported that 
the veteran's allergies included grass, fumes, dust and smoke 
and that his symptoms were the worst during August.  He gave 
a history of episodic cough, sputum and wheezes.  Often these 
symptoms were worse at night and during humid days.  He 
reported persistent exertional dyspnea and indicated that on 
his best days he could walk two city blocks before he had to 
stop because of shortness of breath.  Reportedly, his 
episodes of asthma occurred every two to three weeks and he 
took Albuterol MDI and Azmacort with good relief of his 
symptoms.  In the last year he had not required any 
hospitalization for asthma.  Physical examination revealed 
that he was well developed.  He was 5' 7" tall and weighed 
134 pounds.  His chest was without deformity.  Air entry was 
good and no rales or wheezes were detected.  It was noted 
that he weighed 134 pounds.  It was also noted that a July 
1999 chest X-ray examination of his chest had revealed normal 
findings except for some bilateral apical haziness.  
Pulmonary function testing showed that the veteran had FEV-1 
values of 62 percent predicated and an FEV-1/FVC value of 72 
percent predicated.  The examiner noted that the veteran had 
a moderate obstructive airway disease.  The impression was 
bronchial asthma which was moderate in severity.

Law and Regulations.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 57 (1994).

The veteran's bronchial asthma is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).  The schedular criteria 
for evaluation of respiratory diseases were changed, 
effective October 7, 1996.  Where law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Thus, the Board will evaluate the 
veteran's bronchial asthma under both the old and new rating 
criteria to determine which version is more favorable to the 
veteran.

At the time he filed his claim, Diagnostic Code 6602 had the 
following rating criteria for bronchial asthma:  

100%:  if the symptoms are pronounced, 
with asthmatic attacks very frequently 
with severe dyspnea on slight exertion 
between attacks and with marked loss of 
weight or other evidence of severe 
impairment of health. 

60%:  for a severe disability, with 
frequent attacks of asthma (one or more 
attacks weekly), marked by dyspnea on 
exertion between attacks, with only 
temporary relief by medication and more 
than light manual labor precluded. 

30%:  the condition is moderate, with 
asthmatic attacks rather frequent 
(separated by only 10-14 day intervals), 
with moderate dyspnea on exertion between 
attacks. 

38 C.F.R. § 4.96, Diagnostic Code 6602 (1996).  In 1997, the 
ratings for bronchial asthma under Diagnostic Code 6602 were 
revised and currently provide:  

100%:  with an FEV-1 of less than 40 
percent predicted or an FEV-1/FVC of less 
than 40 percent, or more than one attack 
per week with episodes of respiratory 
failure, or if there is a requirement for 
the daily use of systemic (oral or 
parenteral) high-dose corticosteroids or 
immunosuppressive medications; 

60%:  with an FEV-1 of 40 to 55 percent 
predicted, or an FEV-1/FVC of 40-55 
percent, or at least monthly visits to a 
physician for required care of 
exacerbations, or intermittent (at least 
three per year) courses of systemic (oral 
or parenteral) corticosteroids; 

30%:  With an FEV-1 of 56-70 percent 
predicted, or an FEV-1.FVC of 56-70 
percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication. 

38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation is well grounded 
under 38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his bronchial asthma (within the competence of a 
lay party to report) is sufficient to well ground his claim.  
Thus, the Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the VA duty to 
assist the veteran has been satisfied.

Upon close review of the claims folder, the Board concludes 
that veteran's bronchial asthma has not been productive of 
symptoms which warrant an evaluation in excess of 30 percent 
under either the old or revised schedular criteria of 
Diagnostic Code 6602.

Under the old criteria, an evaluation in excess of 30 percent 
is warranted for a showing of severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly), 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must have been precluded.  This is not demonstrated the 
medical evidence.  In particular, the VA June 1993 pulmonary 
functioning test and July 1993 VA examination report both 
show that the veteran's bronchial asthma was classified as 
mild.  The veteran testified in February 1997 that his 
bronchial asthma severely limited his activities.  When he 
was hospitalized for five days for pneumonia in April 1997, 
examination of his lungs revealed that they were clear to 
auscultation and that no wheezes or rales were detected at 
that time.  In addition, the VA outpatient treatment records 
show that his asthma was classified as stable in August 1997.  
Moreover, the August 1999 VA examination report shows that 
his air entry was good, that no rales or wheezes were 
detected and that he was assessed as having bronchial asthma 
which of a moderate severity.  As such, the evidence does not 
show that veteran's bronchial asthma has been productive of 
symptoms which are appropriately classified as severe.  The 
Board also notes that, while the veteran has offered written 
lists and testimony wherein he outlined his frequent use of 
inhalers and his visits to a VA hospital to receive 
medication.  However, in the opinion of the Board, the record 
does show that his bronchial asthma has been productive of 
severe symptoms or frequent attacks (one or more attacks 
weekly), and marked dyspnea on exertion between attacks with 
only temporary relief by medication.  Consequently, the 
veteran's bronchial asthma does not warrant an evaluation in 
excess of 30 percent under the old schedular criteria of 
Diagnostic Code 6602.

An evaluation in excess of 30 percent is also unwarranted for 
the veteran's bronchial asthma the revised criteria of 
Diagnostic Code 6602.  Under this code, a 60 percent 
evaluation requires the evidence to show an FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  In 
this case, the August 1999 VA pulmonary function test shows 
that the veteran had FEV-1 values of 62 percent predicated, 
and an FEV-1/FVC value of 72 percent predicated.

VA medical records do not reflect that the veteran has sought 
treatment for his bronchial asthma on at least a monthly 
basis for required care of exacerbations.  While Azmacort, a 
corticosteroid, was prescribed by VA in June 1997, and the 
veteran has reported frequent use of this inhaler, there is 
no medical evidence which documents the need for at least 
three courses of corticosteroids per year.  At the August 
1999 examination, it was reported that he obtained good 
relief of his symptoms with a bronchodilator.  Therefore, the 
veteran's bronchial asthma does not warrant an evaluation in 
excess of 30 percent under the revised schedular criteria of 
Diagnostic Code 6602.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's bronchial asthma.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).


ORDER

An evaluation in excess of 30 percent for bronchial asthma is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


